Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on March 30, 2022, in which: 
Claims 1-3 currently amended.  
Claims 1-5 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot in view of the new ground(s) of rejection.
	The applicant has requested that the outstanding double patenting rejection be held in abeyance until all other rejections are withdrawn.  The examiner has considered the applicant’s request and has determined to uphold the double patenting rejection in abeyance as requested.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2010/0304766 A1 (herein “Goyal”), and further in view of Patent No.: US 8,041,344 B1 (herein “Coughlan”), and even further in view of Pub. No.: US 2012/0011059 A1 (herein “Hirson”).

Consider claim 1, Goyal teaches a system for message communication management of personal mobile wireless devices comprising: 
a mobile software application installed on a mobile wireless device, the application comprising an interactive user interface on the mobile wireless device for entering and sending message to another person (Goyal [0043]-[0044] note user input for the SMS message and executing the send command for the SMS message); and 
a buffer, in response to a user entering a message and sending the entered message that permits the user to recall or delete the message (see Goyal [0055] note sender may request the deletion of a previously sent SMS message).
Goyal fails to teach wherein the mobile software application, in response to the user selecting to send in the mobile application that is configured to send the message to an intended recipient, graphically prompting the user interface to interactively choose to recall or delete, and wherein, in response to choosing to recall or delete the message, the message is not transmitted to the recipient or a modified message transfer is transmitted to the recipient.  Coughlan teaches when a message is sent by a user of a sending device S210 may prompt the user after detecting sending of the message, to obtain further instruction S285, i.e. “are you sure you want to send this message,” where the user may select to delete the message S295 (see Coughlan Fig. 2, col. 3 lines 25-27, col. 8 line 62-col. 9 line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal to include the recited teaching of Coughlan.  Such a modification would improve Goyal by preventing individuals from sending messages, that they later regret (see Coughlan col. 2 lines 38-42).
	Goyal as modified by Coughlan fails to teach the message transfers money.  Hirson teaches transferring money via SMS as a payment and providing the ability to reverse the payment operation (see Hirson [0059], [0065], [0076], [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal as modified by Coughlan to include the recited teach of Hirson.  Such a modification would improve Goyal as modified by Coughlan by providing security and convenience over unauthorized transactions (see Hirson [0054], [0081]).
Consider claim 2, Goyal teaches a non-transitory computer readable medium storing an application causing a computer to execute message delay process, the message delay process comprising: 
receiving an entered message from an interactive mobile software application installed on a personal mobile wireless device to another person (Goyal [0043]-[0044] note user input for the SMS message and executing the send command for the SMS message); and 
in response to a user sending the entered message, permitting the user to recall or delete the message (see Goyal [0055] note sender may request the deletion of a previously sent SMS message).
Goyal fails to teach in response to the user pressing send, which sends the message to the intended recipient, graphically prompting the user interface to interactively choose to recall or delete, and in response to choosing to recall or delete the message, the message is not transmitted to the recipient or a modified message transfer is transmitted to the recipient.  Coughlan teaches when a message is sent by a user of a sending device S210 may prompt the user after detecting sending of the message, to obtain further instruction S285, i.e. “are you sure you want to send this message,” where the user may select to delete the message S295 (see Coughlan Fig. 2, col. 3 lines 25-27, col. 8 line 62-col. 9 line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal to include the recited teaching of Coughlan.  Such a modification would improve Goyal by preventing individuals from sending messages, that they later regret (see Coughlan col. 2 lines 38-42).
Goyal as modified by Coughlan fails to teach the message transfers money.  Hirson teaches transferring money via SMS as a payment and providing the ability to reverse the payment operation (see Hirson [0059], [0065], [0076], [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goyal as modified by Coughlan to include the recited teach of Hirson.  Such a modification would improve Goyal as modified by Coughlan by providing security and convenience over unauthorized transactions (see Hirson [0054], [0081]). 
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2009/0005011 A1 (herein “Christie”), and further in view of Patent No.: US 8,041,344 B1 (herein “Coughlan”), and even further in view of Pub. No.: US 2012/0011059 A1 (herein “Hirson”).

Consider claim 3, Christie teaches a computer implemented method for providing an interface for online money transfer on a communication device, comprising: 
implementing software application for use by individuals on their communications device that configures a messaging application and an associated chat type interface that permits a user, in response to a selection of a send option, to delete or modify a message, wherein the interface displays a messaging screen that contains the communications comprising a chain of message bubbles that are displayed in a sequence of a conversation wherein the bubbles contain individual messages sent between the user and another user and displays a message entry area in the messaging screen that is used by the user to enter a message and select to send the entered message and in response, the entered message moves to the chat conversation area (see Christie Fig. 6A, [0135], [0222], [0232], [0244], [0276] note user interface of a messaging application depicting the instant message bubbles 604 between users where a user enters text in the text box 612 via SMS and sends the message by tapping the send message icon 614.  A user can delete an instant message from a conversation by finger tapping on the corresponding instant message bubble in the message display region and when the user reaffirms the decision to delete the message removing the bubble from the message display region); and 
wherein in response to the selection of the send option, permitting the user to delete one or more messages (see Christie Fig. 6A, [0222], [0276] note a user can delete an instant message from a conversation by finger tapping on the corresponding quote bubble in the message display region and when the user reaffirms the decision to delete the message removing the bubble from the message display region).
Christie fails to teach further wherein in response to the user pressing send, which sends the message to the intended recipient, graphically prompting the user on the software application to interactively choose to recall or delete the message, and in response to choosing to recall or delete the message, the message is not transmitted to the recipient or a modified message transfer is transmitted to the recipient.  Coughlan teaches when a message is sent by a user of a sending device S210 may prompt the user after detecting sending of the message, to obtain further instruction S285, i.e. “are you sure you want to send this message,” where the user may select to delete the message S295 (see Coughlan Fig. 2, col. 3 lines 25-27, col. 8 line 62-col. 9 line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christie to include the recited teaching of Coughlan.  Such a modification would improve Christie by preventing individuals from sending messages, that they later regret (see Coughlan col. 2 lines 38-42).
Christie as modified by Coughlan fails to teach the message transfers money.  Hirson teaches transferring money via SMS as a payment and providing the ability to reverse the payment operation (see Hirson [0059], [0065], [0076], [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Christie as modified by Coughlan to include the recited teach of Hirson.  Such a modification would improve Christie as modified by Coughlan by providing security and convenience over unauthorized transactions (see Hirson [0054], [0081]) 

Consider claim 4, Christie as modified by Coughlan as modified by Hirson teaches further comprising displaying the status of the message to be pending (see Christie [0060] note message status).

Consider claim 5, Christie as modified by Coughlan as modified by Hirson teaches further comprising deleting one or more messages received by a server in response to one or more gestures to delete the one or more entered messages (see Christie [0276] note user can delete an instant message from a conversation by finger tapping on the corresponding quote bubble in the message display region).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647